     Case 1:20-cv-00593-NONE-JLT Document 26 Filed 03/29/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 GUNTER D. THESUS,                               Case No. 1:20-cv-0593-NONE-JLT (PC)

12                  Plaintiff,                     ORDER GRANTING DEFENDANTS’ EX
                                                   PARTE APPLICATION FOR EXTENSION OF
13                  v.                             TIME TO FILE RESPONSIVE PLEADINGS
                                                   DUE TO EXTENUATING CICUMSTANCES
14 S. RAMOS, et al.,                               INVOLVING ISSUES OF POTENTIAL
                                                   CONFLICT
15                  Defendants.
                                                   (Doc. 25)
16

17            Defendants move ex parte for an extension of time under Federal Rule of Civil Procedure

18    6(b)(2)(A) to evaluate potential conflict issues that may affect the representation of Defendants

19    by the Office of the Attorney General. Good cause appearing, the Court GRANTS Defendants’

20    motion. Defendants shall file their responsive pleading on or before April 20, 2021.

21
     IT IS SO ORDERED.
22

23     Dated:     March 29, 2021                               /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                     1
